Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 6-8, 15, 17, 20-21, and 28-30 renumbered as claims 1-12 are allowed.
The following is an examiners statement of reasons for allowance. 

Regarding Claim 1, the prior art references taken individually or in combination fails to disclose or render obvious performing the claim steps by a first network node of,  “A method for conserving network resources in a mobile communications network, the method being implemented by a first network node, the method comprising: determining that each of a plurality of members of a device user group ("DUG") has been inactive for more than a predetermined period of time, wherein the plurality of members includes a User Equipment ("UE") associated with an existing UE session; in response to determining that each of the plurality of members has been inactive for more than the predetermined period of time: identifying a subset of information related to the existing UE session, wherein the subset of information can be used to create a new UE session associated with the UE; storing the subset of information; releasing network resources associated with the existing UE session at the first network node, wherein the UE is not notified of said releasing; and transmitting a release cause code to a second network 

Regarding Claim 15, the prior art references taken individually or in combination fails to disclose or render obvious performing the claim steps by a first network node of, “A non-transitory computer readable medium comprising instructions that are executable by one or more processors to cause a first network node to: determine that each of a plurality of members of a device user group ("DUG") has been inactive for more than a predetermined period of time, wherein the plurality of members includes a User Equipment ("UE") associated with an existing UE session; in response to determining that each of the plurality of members has been inactive for more than the predetermined period of time: identify a subset of information related to the existing UE session, wherein the subset of information can be used to create a new UE session associated with the UE; Attorney Docket No.: 800272-US-NPCustomer No.: 147148Appl. No. 15/840,269Amdt. dated December 28, 2020Reply to Office Action of September 24, 2020store the subset of information; release network resources associated with the existing UE session at the first network node, wherein the UE is not notified of said releasing; transmit a release cause code to a second network node, wherein the release cause code causes the second network node to release local network resources at the second network node without notifying the UE about releasing the local network resources; receive a request to transfer data to the UE; create a new UE session using 

3.	The dependent claims 3, 6-8, 17, 20-21, and 28-30 being further limiting, definite, and enabled by the specification are also allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statements of Reasons for Allowance”. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511.  The examiner can normally be reached on M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ADNAN BAIG/Primary Examiner, Art Unit 2461